Title: To James Madison from William Riggin, 1 July 1805 (Abstract)
From: Riggin, William
To: Madison, James


          § From William Riggin. 1 July 1805, Trieste. “I had this Honor on the 1st January, and have now that of enclosing to you the Report of Vessels arrived in this district up to the 30h, June this year.
          “A considerable number of Troops have latterly marched from the interior of Germany into the Austrian Venetian territory, an army of reserve is about forming in the neighbourhood of Laibach and military movements in general indicate a war between this country and the Emperor of the French, common opinion concurs with this Idea, bat are the real sentiments of the austrian Cabinet I am not prepared to say, my opinion is they will preserve their neutrality, if they can do so without degradation.
          “We enjoy perfect Salubrity here, the quarantine on Vessels direct from the United States, with clean Bills of Health, without having touched at any intermediate Port, or been boarded by any Vessel on the Passage has been reduced to Seven days.
          “In my last I had the honor to enclose my account against the United States Amounting to ƒ357:47 and praying that the Ambassador in London might be desired, to Liquidate my account.
          “Inclosed is a Price Current.”
        